Citation Nr: 1810820	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease with radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO in Montgomery, Alabama currently has jurisdiction over the appeal.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied the benefits sought on appeal.

This matter was previously remanded by the Board in September 2016 for a video conference hearing.  The hearing was conducted in July 2017 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of this claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary for the Veteran's low back disability claim to fulfill that duty. 

There is evidence of a current diagnosis in 2012 of degenerative disc dysfunction, low back pain, and lumbosacral radiculopathy by the Veteran's private doctor.  In addition, the Veteran's service treatment records show he was diagnosed with a strained back with symptoms of low back spasms, and back pain noted at separation.  

At the July 2017 Board hearing, the Veteran indicated he had applied for, and is receiving, benefits related to his claimed low back disability from the Social Security Administration (SSA).  Unfortunately, the records from the Veteran's SSA benefits, including his application, determination, and any records upon which the determination was made, are not yet of record.  In addition, review of the record does not reveal any attempt has been made to search for the Veteran's SSA records.  These SSA records may be relevant to the claim on appeal, especially if they contain medical treatment records earlier than November 1993 and any medical treatment records from private physicians.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. The AOJ should conduct any other development deemed appropriate. 

3. Thereafter, the AOJ should readjudicate the appeal in light of all additional evidence added to the record.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




